—Judgment, Supreme Court, New York County (James Yates, J.), rendered May 10, 1993, convicting defendant, after a jury trial, of robbery in the second degree (two counts) and grand larceny in the fourth degree, and sentencing him, as a second violent felony offender, to two concurrent terms of 4 to 8 years concurrent with a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence that the property was taken from the victim while defendant and another surrounded the victim, tore his clothing and grabbed the property. Further, the victim’s testimony clearly established the element of physical *201injury required to establish robbery in the second degree under Penal Law § 160.10 (2) (a). The victim was punched and kicked repeatedly and caused to fall to the subway platform, and he suffered black and blue marks, weakness, dizziness and pain that lasted for approximately one month (see, People v Guidice, 83 NY2d 630, 636).
We have considered and rejected defendant’s remaining claims. Concur — Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.